          Case 3:20-cv-00114-JM Document 25 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


STATE FARM FIRE & CASUALTY COMPANY                                              PLAINTIFF

V.                                       3:20CV00114 JM

LEANN YOUNG, INDIVIDUALLY & AS
ADMINISTRATOR OF THE ESTATE OF
RODNEY YOUNG & YOUNG KARMA, INC.                                                DEFENDANTS


                                    ORDER OF DISMISSAL

       Pursuant to the joint motion, this case is dismissed with prejudice. The Court retains

complete jurisdiction for 30 days to resolve issues related to the settlement

       The trial scheduled for July 19, 2021 is cancelled. The Clerk is directed to close the case.

       IT IS SO ORDERED this 7th day of April, 2021.



                                                      ____________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
